Filing Date: 4/27/2018
Claimed Domestic Priority: 11/13/2017 (62585445 PRO)
Claimed Foreign Priority: NONE
Applicant: Hung et al.
Examiner: Raj R. Gupta

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-12, 14-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9064719) in view of Ciancio et al. (US 2005/0062130) and Goebel et al. (US 2006/0214265) as evidenced by Ali et al. (US 2019/0019858).
With regard to claim 1, Zhou teaches, in Fig 5, a semiconductor device, comprising: a capacitor (C1) comprising: a bottom metal plate (142a in C1); a capacitor dielectric layer (144a in C1) disposed over the bottom metal plate; and a top metal plate (146a in C1) disposed over the capacitor dielectric layer; a resistor (R1) comprising a metal thin film (146a in R1), wherein the metal thin film of the resistor and the second metal plate of the capacitor are formed of a same metal material, and wherein a top surface of the metal thin film is substantially coplanar with a top surface of the second metal plate of the capacitor (column 3, lines 20-65), wherein the metal thin film is formed over a patterned dielectric layer (144a in R1), the patterned dielectric layer being formed of a same material as the capacitor dielectric layer (column 3, lines 20-65), and wherein the patterned dielectric is formed over a patterned metal layer (142a in R1), the patterned metal layer being formed of a same material as the bottom metal plate (column 3, lines 20-65); an etch stop layer (130) formed below the patterned metal layer and the bottom metal plate; and a first dielectric layer (150a) formed over the capacitor and resistor, the first dielectric layer having a portion that extends between the capacitor and the resistor (between 164 and 166); a second dielectric layer (120, see column 3, lines 5-20) disposed below the first dielectric layer.
Zhou does not explicitly teach that the top dielectric layer portion extends into the etch stop layer.
Zhou teaches, in Figures 1 and 2, that an etching process is used to separate the layer 142 into layers 142a (column 3, lines 45-65).  While this feature is not explicitly shown in Zhou, in an etching process, it is impossible to perfectly control the etch depth.  For this reason, etch stop 
Zhou does not explicitly teach that the capacitor dielectric layer includes a planar lower surface directly contacting a planar top surface of the bottom metal plate and wherein the capacitor dielectric layer includes a planar upper surface directly contacting a planar bottom surface of the top metal plate, a width of the planar lower surface being equal to a width of the planar top surface and a width of the planar upper surface being equal to a width of the planar bottom surface, and wherein the width of the planar upper surface is smaller than the width of the planar lower surface.
Ciancio teaches, in Fig 9, that the capacitor dielectric layer (18) includes a planar lower surface directly contacting a planar top surface of the bottom metal plate (11, 14, 16) and wherein the capacitor dielectric layer includes a planar upper surface directly contacting a planar bottom surface of the top metal plate (24), a width of the planar lower surface being equal to a width of the planar top surface and a width of the planar upper surface being equal to a width of the planar bottom surface, and wherein the width of the planar upper surface is smaller than the width of the planar lower surface (see figure), “resulting in improved reliability. Furthermore, the smoother interface allows for greater latitude in scaling the MIM capacitor. In addition, the time dependent dielectric breakdown (TDDB) is increased,” ([0032]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou with the capacitor dielectric geometry of Ciancio to improve reliability, improve the TDDB, and allow for greater latitude in scaling.
Zhou/Ciancio do not explicitly teach a sealing layer disposed between the etch stop layer and the second dielectric layer, wherein the sealing layer comprises silicon nitride.
Goebel teaches, in Figs 1 and 2, a sealing layer (18) disposed between the etch stop layer (100) and the second dielectric layer (16), wherein the sealing layer comprises silicon nitride ([0026]), “to prevent the diffusion,” ([0026]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou/Ciancio with the sealing layer of Goebel to prevent diffusion.
With regard to claim 4, Zhou teaches, in Fig 5, that the capacitor and the resistor are formed within the top dielectric layer (150).
With regard to claim 6, Zhou teaches, in Fig 5, a first contact (164), extending through the first dielectric layer, coupled to a portion of the planar top surface of the bottom metal plate of the capacitor; and a second contact (162), extending through the first dielectric layer, coupled to a portion of a planar top surface of the top metal plate of the capacitor.
With regard to claim 7, Zhou teaches, in Fig 5, a third contact (169a), extending through the first dielectric layer, coupled to a first portion of the top surface of the metal thin film of the resistor; and a fourth contact (168), extending through the first dielectric layer, coupled to a second portion of the top surface of the metal thin film of the resistor.
With regard to claim 8, Zhou teaches, in Fig 5, that the first and second portions are located on both ends of the metal thin film of the resistor, respectively (see figure).
With regard to claim 9, Zhou teaches, in Fig 5, a semiconductor device, comprising: a capacitor (C1) comprising: a bottom metal plate (142a in C1), a capacitor dielectric layer (144a in C1), and a top metal plate (146a in C1), wherein the capacitor dielectric layer is sandwiched 
Zhou does not explicitly teach that the top dielectric layer portion extends into the etch stop layer.
Zhou teaches, in Figures 1 and 2, that an etching process is used to separate the layer 142 into layers 142a (column 3, lines 45-65).  While this feature is not explicitly shown in Zhou, in an etching process, it is impossible to perfectly control the etch depth.  For this reason, etch stop layers are designed so that the etch partially penetrates the etch stop layer, but stops before fully penetrating the etch stop layer (see Ali, [0018]).  Thus, it is implicit that the etch stop layer 130 of Zhou would be partially penetrated, since otherwise the layer 142 would not be penetrated and thus patterned into the layer 142a with two separate patterns.  When the top dielectric layer 150 is formed over 130, it would fill in this partially penetrated region of 130, thereby meeting the claim limitation that the top dielectric layer portion extends into the etch stop layer.
Zhou does not explicitly teach that the capacitor dielectric layer includes a planar lower surface directly contacting a planar top surface of the bottom metal plate and wherein the capacitor dielectric layer includes a planar upper surface directly contacting a planar bottom surface of the top metal plate, a width of the planar lower surface being equal to a width of the planar top surface and a width of the planar upper surface being equal to a width of the planar bottom surface, and wherein the width of the planar upper surface is smaller than the width of the planar lower surface.
Ciancio teaches, in Fig 9, that the capacitor dielectric layer (18) includes a planar lower surface directly contacting a planar top surface of the bottom metal plate (11, 14, 16) and wherein the capacitor dielectric layer includes a planar upper surface directly contacting a planar bottom surface of the top metal plate (24), a width of the planar lower surface being equal to a width of the planar top surface and a width of the planar upper surface being equal to a width of 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou with the capacitor dielectric geometry of Ciancio to improve reliability, improve the TDDB, and allow for greater latitude in scaling.
  Zhou/Ciancio do not explicitly teach a sealing layer disposed between the etch stop layer and the second dielectric layer, wherein the sealing layer comprises silicon nitride.
Goebel teaches, in Figs 1 and 2, a sealing layer (18) disposed between the etch stop layer (100) and the second dielectric layer (16), wherein the sealing layer comprises silicon nitride ([0026]), “to prevent the diffusion,” ([0026]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou/Ciancio with the sealing layer of Goebel to prevent diffusion.
With regard to claim 10
With regard to claim 11, Zhou teaches, in Fig 5, that the same metal material is selected from at least one of: Ta, TaN, Ti, TiN, W, WN, NiCr, SiCr, and a combination thereof (column 3, lines 30-35).
With regard to claim 12, Zhou teaches, in Fig 5, that the capacitor and the resistor are formed within the first dielectric layer (150a).
With regard to claim 14, Zhou teaches, in Fig 5, that a first contact (162), extending through the first dielectric layer, coupled to a portion of the planar top surface of the top metal plate of the capacitor; and a second contact (164), extending through the first dielectric layer, coupled to a portion of a planar top surface of the bottom metal plate of the capacitor.
With regard to claim 15, Zhou teaches, in Fig 5, that a third contact (168), extending through the first dielectric layer, coupled to a first portion of the top surface of the metal thin film of the resistor; and a fourth contact (169a), extending through the first dielectric layer, coupled to a second portion of the top surface of the metal thin film of the resistor.
With regard to claim 16, Zhou teaches, in Fig 5, that the first and second portions are located on both ends of the metal thin film of the resistor, respectively (see figure).
With regard to claim 17, Zhou teaches, in Fig 5, that the capacitor dielectric layer is formed of a material selected from at least one of: Al2O3, HfO2, SiO2, La2O3, ZrO3, Ba--Sr--Ti--O, Si3N4, and a combination thereof (column 3, lines 35-45).
With regard to claim 21, Zhou teaches, in Fig 5, a semiconductor device, comprising: a capacitor (C1) comprising: a bottom metal plate (142a in C1); a capacitor dielectric layer (144a in C1) disposed over the bottom metal plate; and a top metal plate (146a in C1) disposed over the capacitor dielectric layer; and a resistor (R1) comprising a metal thin film (146a in R1), wherein 
Zhou does not explicitly teach that the top dielectric layer portion extends into the etch stop layer.
Zhou teaches, in Figures 1 and 2, that an etching process is used to separate the layer 142 into layers 142a (column 3, lines 45-65).  While this feature is not explicitly shown in Zhou, in an etching process, it is impossible to perfectly control the etch depth.  For this reason, etch stop layers are designed so that the etch partially penetrates the etch stop layer, but stops before fully penetrating the etch stop layer (see Ali, [0018]).  Thus, it is implicit that the etch stop layer 130 of Zhou would be partially penetrated, since otherwise the layer 142 would not be penetrated and thus patterned into the layer 142a with two separate patterns.  When the top dielectric layer 150 is formed over 130, it would fill in this partially penetrated region of 130, thereby meeting the claim limitation that the top dielectric layer portion extends into the etch stop layer.
Zhou does not explicitly teach that the capacitor dielectric layer includes a planar lower surface directly contacting a planar top surface of the bottom metal plate and wherein the capacitor dielectric layer includes a planar upper surface directly contacting a planar bottom surface of the top metal plate, a width of the planar lower surface being equal to a width of the planar top surface and a width of the planar upper surface being equal to a width of the planar bottom surface, and wherein the width of the planar upper surface is smaller than the width of the planar lower surface.
Ciancio teaches, in Fig 9, that the capacitor dielectric layer (18) includes a planar lower surface directly contacting a planar top surface of the bottom metal plate (11, 14, 16) and wherein the capacitor dielectric layer includes a planar upper surface directly contacting a planar bottom surface of the top metal plate (24), a width of the planar lower surface being equal to a width of the planar top surface and a width of the planar upper surface being equal to a width of the planar bottom surface, and wherein the width of the planar upper surface is smaller than the width of the planar lower surface (see figure), “resulting in improved reliability. Furthermore, the smoother interface allows for greater latitude in scaling the MIM capacitor. In addition, the time dependent dielectric breakdown (TDDB) is increased,” ([0032]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou with the capacitor dielectric geometry of Ciancio to improve reliability, improve the TDDB, and allow for greater latitude in scaling.
Zhou/Ciancio do not explicitly teach a sealing layer disposed between the etch stop layer and the second dielectric layer, wherein the sealing layer comprises silicon nitride.
Goebel teaches, in Figs 1 and 2, a sealing layer (18) disposed between the etch stop layer (100) and the second dielectric layer (16), wherein the sealing layer comprises silicon nitride ([0026]), “to prevent the diffusion,” ([0026]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou/Ciancio with the sealing layer of Goebel to prevent diffusion.
With regard to claim 23, Zhou teaches, in Fig 5, that a third contact (168), extending through the first dielectric layer, coupled to a first portion of the top surface of the metal thin film of the resistor; and a fourth contact (169a), extending through the first dielectric layer, coupled to a second portion of the top surface of the metal thin film of the resistor.
With regard to claim 24, Zhou teaches, in Fig 5, that the first and second portions are located on both ends of the metal thin film of the resistor, respectively (see figure).
With regard to claim 25, Zhou teaches, in Fig 5, that the metal thin film of the resistor and the top metal plate of the capacitor are formed of a same metal material, wherein the same metal material is selected from at least one of: Ta, TaN, Ti, TiN, W, WN, NiCr, SiCr, and a combination thereof (column 3, lines 20-65).
Claims 5, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 9064719) in view of Ciancio et al. (US 2005/0062130), Goebel et al. (US 2006/0214265), and Jakushokas et al. (US 2015/0221716) as evidenced by Ali et al. (US 2019/0019858).
With regard to claim 5, Zhou/Ciancio/Goebel/(Ali) teaches most of the limitations of this claim as set forth above with regard to claim 4.
Zhou/Ciancio/Goebel/(Ali) does not explicitly teach that the first and second dielectric layers are each formed of a low-k dielectric material
Jakushokas teaches, in Fig 3, that the first and second dielectric layers (together shown as 310) are each formed of a low-k dielectric material ([0042]), “to minimize parasitic capacitance,” ([0042]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou/Ciancio/Goebel/(Ali) with the dielectric layer materials of Jakushokas to minimize parasitic capacitance.
With regard to claim 13, Zhou/Ciancio/Goebel/(Ali) teaches most of the limitations of this claim as set forth above with regard to claim 12.
Zhou/Ciancio/Goebel/(Ali) does not explicitly teach that the first and second dielectric layers are each formed of a low-k dielectric material.
Jakushokas teaches, in Fig 3, that the first and second dielectric layers (together shown as 310) are each formed of a low-k dielectric material ([0042]), “to minimize parasitic capacitance,” ([0042]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou/Ciancio/Goebel/(Ali) with the dielectric layer materials of Jakushokas to minimize parasitic capacitance.
With regard to claim 22, Zhou/Ciancio/Goebel/(Ali) teaches most of the limitations of this claim as set forth above with regard to claim 21.
Zhou/Ciancio/Goebel/(Ali) does not explicitly teach that the first and second dielectric layers are each formed of a low-k dielectric material
Jakushokas teaches, in Fig 3, that the first and second dielectric layers (together shown as 310) are each formed of a low-k dielectric material ([0042]), “to minimize parasitic capacitance,” ([0042]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Zhou/Ciancio/Goebel/(Ali) with the dielectric layer materials of Jakushokas to minimize parasitic capacitance.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829